DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Remarks filed November 24, 2021 is acknowledged. Claims 1, 3-5 and 23-25 are pending.
Action on merits of claims 1, 3-5 and 23-25  follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “signal line disposed in the first area and extending into the second area and is electrically connected to the first electrode” (claim 1, lines 14-15) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5 and 23-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “a thin film transistor on at least one of the plurality of insulating layer in the first area, the thin film transistor comprising a first electrode and a second electrode; a third electrode disposed above the thin film transistor and contacting the first organic layer in the first area, the third electrode being electrically connected to the second electrode” (amended claim 1) in the application as filed. (Emphasis added).

Applicant must cancel the new matter in response to the Office Action.

The limitation “a thin film transistor on at least one of the plurality of insulating layers in the first area”, as shown in FIG. 6A, in the first area, the TFT is on the plurality of insulating layers 11. The “plurality of insulating layers” 11, as shown in FIG. 11, comprises: organic layer 601, inorganic layer 605, organic layer 603 and inorganic layer 607, sequentially disposed in a direction perpendicular to the plane. 
This sequence can be simplified as organic/inorganic/organic/inorganic.
However, the amended claim 1 recites: “a plurality of insulating layers in the first area and extending into the second area, the plurality of insulating layers comprising a first inorganic layer, a second inorganic layer, a first organic layer and a second organic layer, wherein the second organic layer, the second inorganic layer, the first inorganic layer, and the first organic layer are sequentially disposed in a direction perpendicular to the plane”.
This sequence can be simplified as organic/inorganic/inorganic/organic. 
Which is different from the sequence of “plurality of insulating layers” 11, organic/inorganic/organic/inorganic. 

Therefore, the new limitation is new matter.
    
a third electrode disposed above the thin film transistor and contacting the first organic layer in the first area, the third electrode being electrically connected to the second electrode”.
As shown in FIG. 6A, in the first area, the “third electrode” connected to the “second electrode” of the TFT is the pixel electrode 627.
However, this “third electrode” does not contact the “first organic layer” of the “plurality of insulating layer” 11, because the TFT is on at least one of “the plurality of insulating layers”.
The third electrode 627 contacts the planarization layer 625. The planarization layer 625 is formed above the thin film transistor (TFT).
Therefore, this is new matter. 

Claim 1 lines 18-19 recites: “in the direction perpendicular to the plane, the first electrode is between the first organic layer and at least one of the first and second inorganic layer”.
As discussed above, the TFT is on “the plurality of insulating layers”. Thus, the first electrode, of the TFT, is also on “the plurality of insulating layers”, which comprises “the first organic layer”.    
Therefore, the limitation “in the direction perpendicular to the plane, the first electrode is between the first organic layer and at least one of the first and second inorganic layer” is new matter.

the signal line is stacked between the first and 2Application No.: 15/356,663Reply dated December 22, 2020Response to Office Action of August 26, 2020second inorganic layers with the first and second inorganic layers being stacked between the first and second organic layers”.
From the limitation in lines 14-15, the signal line is connected to the first electrode, which means the signal line is an extension of the first electrode. 
From lines 18-19, “the first electrode is between the first organic layer and at least one of the first and second inorganic layer”, which means the first electrode (signal line) is above “the first and second inorganic layers”. 
Therefore, the limitation “in the second area, the signal line is stacked between the first and 2Application No.: 15/356,663Reply dated December 22, 2020Response to Office Action of August 26, 2020second inorganic layers with the first and second inorganic layers being stacked between the first and second organic layers” is new matter. 
Note that, the second area is extended from the first area, which means the layers and the sequence of the layers from the first area should be the same as the second area.

The individually, the limitation(s) may be correct. However, collectively, these limitations are not directed to a single invention or single embodiment, hence incorrectly put together. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-5 and 23-25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a 
Claim 1 recites the limitation "a thin film transistor on at least one of the plurality of insulating layers in the first area" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “on at least one of the plurality of insulating layers” signifies that there is more than one of the “plurality of the insulating layers”.
However, on line 4, there is only one “a plurality of the insulating layers”.
Claim 1 lacks antecedent support, therefore, claim 1 is indefinite.

The limitation on lines 18-19: “the first electrode is between the first organic layer and at least one of the first and second inorganic layer”.
The limitation on lines 20-22: “in the second area, the signal line is stacked between the first and 2Application No.: 15/356,663Reply dated December 22, 2020Response to Office Action of August 26, 2020second inorganic layers with the first and second inorganic layers being stacked between the first and second organic layers”. 
As discussed above, these limitations are contradictory to one another. Therefore, claim 1 is indefinite.     
The limitations of claim 1 are incomprehensible.

Since the claims contain new matters and indefinite, an Action on merits of the claims are impossible.  

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive.
Objection to Drawings
The drawings fails to show “signal line disposed in the first area and extending into the second area and is electrically connected to the first electrode”.
Applicant asserts:  
FIGS. 3A and 3B show signal lines 12 disposed in a non-display area, and paragraph [0054] of the specification states that "signal lines 12 may generally be disposed in the non-display area and extend into display area DA." Also, paragraph [0083] states that "gate electrode 613, source electrode 621, and/or drain electrode 623 may be formed as a single or multiple layer structure, as may gate lines GL, data lines DL, and data voltage lines DVL", and FIG. 6A shows gate electrode 613 and source electrode 621 disposed in the display area. As such, FIGS. 3A, 3B, and 6A show that signal lines 12 extends from the non-display area to the display area to be connected to gate electrode 613 and source electrode 621. Thus, the allegedly unsupported limitation of claim 1 is supported by FIGS. 3A, 3B, and 6A, and the objection should be withdrawn. 

However, as shown in FIGs. 3A and 3B, the “12” is only on region “BA”, while nowhere to be found in the second area (being bent away).
FIGS. 6A-6B, only show GE 613, SE 621 within the first area.
None of these drawings showing the claimed limitation “signal line disposed in the first area and extending into the second area and is electrically connected to the first electrode”.
The objection is maintained.

Rejection under 35 U.S.C. 112(a) and 112(b)
The rejection stated: 
a thin film transistor on at least one of the plurality of insulating layer in the first area, the thin film transistor comprising a first electrode and a second electrode; a third electrode disposed above the thin film transistor and contacting the first organic layer in the first area, the third electrode being electrically connected to the second electrode” (amended claim 1)  in the application as filed. (Emphasis added)”.
Applicant responses: 
The term "the plurality of insulating layers" of claim 1 refers to organic layer 603, inorganic layer 607, inorganic layer 1103, and organic layer 1105 in FIG. 11 in light of the last phrase of claim 1. The second organic layer recited claim 1 refers to organic layer 603; the second inorganic layer recited in claim 1 refers to inorganic layer 607; the first inorganic layer recited claim 1 refers to inorganic layer 1103; and the first organic layer recited claim 1 refers to organic layer 1105. 
Also, the first inorganic layer recited in claim 1 refers to one of gate insulating layer 611 and interlayer dielectric layer 615 shown in FIG. 6A (See paragraph [0107]), and first organic layer recited in claim 1 refers to passivation layer 625 shown in FIG. 6A (See paragraph [0109]). 
Other elements recited in claim 1 refer to elements in FIGS. 6A and 11 as in the relationship below. As such, claim 1 is clearly supported by FIGS. 6A and 11 and their description. 

Applicant appears to content that the “first organic layer” is “organic layer 1105 and passivation layer 625” (See paragraph [0109]). 
However, according to paragraph [0086], “passivation layer 625 may be formed of an inorganic and/or organic material, or formed with a single layer or multiple layers”.
Therefore, the limitation of claim 1 is new matter.

Applicant fails to adequately response to the 112(b) rejection.
.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANH D MAI/Primary Examiner, Art Unit 2829